DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 7, 8, 12-13, 17 and 19-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Heinrichs (US 4,447,796).
	Regarding claim 1, Heinrichs  (figures 1-4b, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a coil assembly having an inner coil (30) with an inner surface, an outer surface, an upper surface, and a lower surface (see figure 2a), and an outer coil 32) with an inner surface, an outer surface, an upper surface, and a lower surface (see figure 2a); a core assembly including a core window and a core column (see figure 1 and Col 5, lines 10-30) of a magnetically-permeable material (see Col 5, lines 10-15), the core column and the core window having inner side surfaces (see figures 1 and 3); and an expandable sealing member (39/38) including an inner cavity that is fillable or evacuatable (see Col 6, lines 20-35), the expandable sealing member positioned one or more inner side surfaces of the core column (see figure 3) and an inner surface of the inner coil (see figure 2a), the outer surface of the inner coil and the inner surface of the outer coil (see figure 2a), and between the upper surface and lower surface of the inner coil and the outer coil and the inner side surfaces of the core window (see figures 1-3); the inner cavity of the expandable sealing member (39) filled with a compliant insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].
Regarding claim 2, Heinrichs  (Col 6, lines 20-30) discloses wherein the expandable sealing member comprises an expandable tube.
claim 7, Heinrichs  (figure 2a) discloses wherein the expandable sealing member (39)including the cavity is provided between the inner side surface of the core column and the inner surface of the inner coil.
Regarding claim 8, Heinrichs  (figure 2a) discloses wherein the expandable sealing (38) member including the cavity is provided between the outer surface of the inner coil and the inner surface of the outer coil.
Regarding claim 12, Heinrichs (figures 1-3) discloses wherein the expandable sealing member including the cavity is provided to seal between inner side surfaces of a second core window of the core assembly and surfaces of a second coil assembly and also between surfaces of the second coil assembly.
Regarding claim 13, Heinrichs  (figures 1-4b, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a coil assembly including multiple coils, each of the multiple coils having outer peripheral surfaces (figures 1-2a); a core assembly including a core window and at least one core column of a magnetically-permeable material (see figure 1 and Col 5, lines 10-30), the core window having inner side surfaces (figure 2a); and expandable sealing members (39) each including an inner cavity that is fillable or evacuatable (see Col 6, lines 20-35), the expandable sealing members inserted between (see figures 1-2a): the outer peripheral surfaces of the multiple coils within the core window, and the multiple coils and the inner side surfaces of the core window (figure 1-2a); the inner cavity of the expandable sealing member (39) filled with a compliant insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].

Regarding claim 17, Heinrichs  (figures 1-4b, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a core column (12); a first coil received about the core column and forming a gap (figures 2a and 3)  and an expandable sealing member (39) including a cavity sealing the gap between the core column and the first coil (30); the inner cavity of the expandable sealing member (39) filled with a compliant insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].

Regarding claim 19, Heinrichs (figures 1-4ba, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a second coil (32) surrounding the first coil and providing another 
Regarding claim 20, Heinrichs  (figures 1-2a) discloses another expandable sealing member provided between the inner side surface of a core window and an end surface of the first coil and the second coil, the expandable sealing member including an inner cavity.
Regarding claim 21, Heinrichs (figures 1-4ba, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a core assembly of a magnetically-permeable material having a core window with an inner side surface (figures 1-3); a coil assembly, a portion of which resides in the core window, the coil assembly including an end surface (figures 3); and an expandable sealing member (39) provided between the inner side surface of the core window and the end surface of the coil assembly, the expandable sealing member including an inner cavity (see figure 4b); the inner cavity of the expandable sealing member (39) filled with a compliant insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrichs (US 4,447,796).
Regarding claims 4-5, designing wherein the expandable sealing member comprises an open end and a closed end and wherein the cavity is filled with a curable polymer. Such as to reduce the chances of the chances of a short circuiting occurring.
Regarding claims 9-11, designing wherein the expandable sealing member including the cavity is provided between the top surfaces of the inner coil and outer coil and the inner side surface of the core window and wherein the expandable sealing member including the cavity is provided between the bottom surfaces of the inner coil, the outer coil and the inner side surface of the core window and wherein the expandable sealing member including the cavity is provided between the outer surface .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837